Citation Nr: 0948719	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This matter was last before the board in April 2008, when it 
was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's VA records associated with the 
claims file following the Board's April 2008 remand reveals 
that he is in receipt of Social Security Administration (SSA) 
disability benefits.  There is no indication that any effort 
has been made to obtain the records associated with his claim 
for SSA benefits.  Appropriate action to obtain all records 
associated with any SSA claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  VA is 
under a duty to make as many requests as are necessary to 
obtain records in the custody of a Federal department or 
agency. 38 C.F.R. § 3.159(c)(2).

Upon remand, the AMC/RO should also associate the Veteran's 
latest VA medical records since March 2009 from the Dallas 
VAMC with the claims file.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits.  If these records are 
unavailable a notation to that effect 
should be made in the claims file.

2.  Obtain any of the Veteran's medical 
records from the Dallas VAMC not currently 
associated with the claims file, 
particularly those dated after March 11, 
2009, and associate them therewith.  If 
these records are unavailable a notation 
to that effect should be made in the 
claims file.

3.  After completion of the above to the 
extent possible and any additional 
development of the evidence that the RO 
may deem necessary, the RO should review 
the expanded record and determine if the 
claims can be granted.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


